AO l?9A (Re\g. lZ/l l- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

UNITED STATES DISTRICT COURT F! gm § §

forth@ Nov 2 9 2019

Eastem District of California GLERKI u'S_ mmch GOURT
EASTEF\N DlSTRlCTOF CALlFOFlNlA

B`\'
0 U`l F C'tEH|'.

 

UNITED STATES OF AMERICA,

v.
_ Case No. 1:18-MJ-202 EPG

\_/\_/\_I\_/

ROSEMARIE MARTINEZ,

 

 

ORDER SETTING CONDITIONS OF REL_E`XSE'~\`\
I'l` IS ORDERED that the defendant’s release is subject to these conditions: v
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 'I`ulare Street, Fresno, CA 93721
Place
on 12/13/2018 at 2:00 PM before Magistrate Judge Sheila K. Oberto

 

Date and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO 199B (Re_v. 09!08- EDCA [Fresno]) Additional Conditions ofRelease (Generai) Page-of -Pages

MART`INEZ, Rosemarie
Doc. No. 1:18-MJ-00202-EPG

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject
to the conditions marked below:

|:l (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately

in the event the defendant violates any conditions of release or disappears

SIGNED:

 

CUSTODIAN
|Zl (7) The defendant must:

L7.l (a) report on a regular basis to the following agency:
Pretrial Servic_es and comply with their rules and regulations;

lZ'l (b) report in person to the Pretrial Services Agency on the first working day following your release
from custody;

|Zl (c) reside at a location approved by the PSO, and not move or be absent from this residence for
more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
California, unless otherwise approved` in advance by PSO;

|Zl (d) report any contact with law enforcement to your PSO within 24 hours;

lZl (e) not associate or have any contact with co-defendants (with the exception of your daughter and
husband), unless in the presence of counsel or otherwise approved in advance by the PSO;

lZl (f) not possess, have in your residence, or have access to a tirearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your control;

IZl (g) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial
Services Officer;

lZl (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled
substance without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
prescribed and/or recommended, may not be used;

lZl (i) participate in a program of medical or psychiatric treatment including treatment for drug or
alcohol dependency, as approved by the PSO; you must pay all or part of the costs of the
counseling services based upon your ability to pay, as determined by the PSO; and,

121 (j) surrender your passport to the Clerk, United States District Court, and must not apply for or
obtain a passport or any other travel documents during the pendency of this case.

 

p

 

 

/./f ' MT’ 202 E/G /Z§§,€/f’l{¢/l,€ M£/_HML 01‘5_ Pages

 

AO 199C _(Rev. 09{08- EDCA [Frcsno]) Advice ofPenaltics Page
‘-"" ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1'. e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than 3250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

Deferidarr! ’s Signamr

/ / j

Directions to the United States Marshal

( The defendant is ORDERED released alter processing.

Date: lll/Z°l'/{?_\ - g _if) A\'

Jndicial Ojicer 's Signature

ama fr 6a sam v s may a rs a
P)hiu]ed nam‘e and title
(§\.~oh»°\

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. A'I'TORNEY U.S. MARSHAL

